                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:18-cv-00189-MR

JAMES C. MCNEILL,                )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                    ORDER
                                 )
FNU HINSON, et al.,              )
                                 )
              Defendants.        )
________________________________ )

       THIS MATTER is before the Court on its own motion.

       Pro se Plaintiff James C. McNeill (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Polk Correctional Institution in Butner,

North Carolina. Plaintiff filed this action in this Court on April 12, 2018,

pursuant to 42 U.S.C. § 1983, against Defendants John Herring, FNU

Hinson, FNU Simmons, William Horne, FNU Allen, FNU Turgeon, and FNU

Kinney. [Doc. 1]. Plaintiff’s Complaint survived initial review on February 5,

2019, except as to Plaintiff’s claim against Defendant Herring. [Doc.11].

Defendants Simmons, Allen, and Kinney executed waivers of service. [Doc.

16].

       On April 8, 2019, the North Carolina Department of Public Safety

(NCDPS) filed a document under seal indicating it was unable to procure a



         Case 3:18-cv-00189-MR Document 45 Filed 09/11/20 Page 1 of 3
waiver of service for Defendants FNU (Michael D.) Hinson, William Horne,

and FNU (Thomas B.) Turgeon for the reasons stated in that document.1

[Doc. 17]. The sealed document provides the last known addresses for

Defendants Hinson, Horne, and Turgeon. [See id.].

      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. However, if an

incarcerated plaintiff proceeding in forma pauperis provides the Marshals

Service sufficient information to identify the defendant, the Marshals

Service’s failure to complete service will constitute good cause under Rule

4(m) if the defendant could have been located with reasonable effort. See

Graham v. Satkoski, 51 F.3d 710, 713 (7th Cir. 1995); Greene v. Holloway,

No. 99-7380, 2000 WL 296314, at *1 (4th Cir. Mar. 22, 2000) (where the

district court dismissed a defendant in a Section 1983 action based on the

prisoner’s failure to provide an address for service on a defendant who no

longer worked at the sheriff’s office, remanding so the district court could

“evaluate whether the marshals could have served [Defendant] with

reasonable effort”).


1
 The Court recognizes that this delay in service on these Defendants may lead to the
need for additional discovery and/or an extension of the dispositive motions’ deadline in
this case. The Court will address such needs as appropriate.
                                           2

         Case 3:18-cv-00189-MR Document 45 Filed 09/11/20 Page 2 of 3
     Here, despite that requests for waivers of service were submitted to

the NCDPS, no waivers from Defendants Hinson, Horne, or Turgeon were

obtained. As such, it does not appear that these Defendants actually ever

received service of process. With the additional information supplied for

service on Defendants Hinson, Horne, or Turgeon, the U.S. Marshal is

hereby ordered to use reasonable efforts to locate and obtain service on

these Defendants in accordance with Rule 4.

     To that end, the Court will direct the Clerk of Court to provide a copy of

Docket No. 17 to the U.S. Marshal for its eyes only for the sole purpose of

serving Defendants Hinson, Horne, or Turgeon.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the Clerk of Court will send a

copy of this Order, Docket No. 1, and Docket No. 17 to the U.S. Marshals

Service. The U.S. Marshal shall use reasonable efforts to locate and

obtain service on Defendants Hinson, Horne, or Turgeon in accordance

with Rule 4.

     The Clerk is also respectfully instructed to update the docket in

this matter to reflect the full names provided for Defendants Hinson and

Turgeon in Docket No. 17.       Signed: September 11, 2020

      IT IS SO ORDERED.

                                         3

         Case 3:18-cv-00189-MR Document 45 Filed 09/11/20 Page 3 of 3
